Citation Nr: 0618950	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition of the appellant's/veteran's son, 
C.H., as a child for VA purposes on the basis of permanent 
incapacity for self-support before attaining the age of 18.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1955 to June 
1976.  He died in December 2000.  The appellant is the widow 
of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant and C.H. appeared at a Travel Board hearing 
before the undersigned Law Judge in August 2004.  After the 
hearing, the appellant submitted additional evidence and 
waived review of the evidence by the RO.  38 C.F.R. § 20.1304 
(2005).  Accordingly, the Board will consider this evidence 
in the first instance.


FINDINGS OF FACT

1. The veteran's son, C.H., attained the age of 18 years in 
September 1989.

2. The evidence demonstrates that C.H. was permanently 
incapable of self-support due to mental defect when he 
reached the age of 18 years.




CONCLUSION OF LAW

The appellant and veteran's son, C.H., was permanently 
incapable of self- support upon attaining the age of 18 
years, and may be recognized as the helpless child of the 
veteran/appellant.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.57, 3.356 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that any procedural defect 
which may have occurred as a result of noncompliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) is rendered 
moot by virtue of the appellant being granted the full 
benefit sought on appeal.

Recognition of an unmarried person as a "child" of the 
veteran turns, in large measure, on whether that person was 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
See 38 C.F.R. § 3.356(a) (2005); Dobson v.  Brown, 4 Vet. 
App. 443, 445 (1993).  

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one fact for determination by the rating agency on 
competent evidence of record in the individual case.  Bledsoe 
v. Derwinski, 1 Vet. App. 32, 33 (1990).  Rating criteria 
applicable to disabled veterans are not controlling. See 38 
C.F.R. § 3.356(a) (2005).

Principal factors to be considered in rendering a 
determination of permanent incapacity for self-support under 
38 C.F.R. § 3.356(b) are:

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self- support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been short intervening periods when his or her 
condition was such that he or she was employed, provided that 
the cause of the incapacity is the same as that upon which 
the original determination was made and there were no 
intervening diseases or injuries that could be considered as 
major factors.  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability should not be considered 
as rebutting permanent incapability of self-support otherwise 
established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of the parents, and the like.  In those cases where 
the extent and nature of disability raised some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration. In such cases there would be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment only afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  38 C.F.R. § 
3.356(b) (2005).

A review of the record demonstrates that psychological 
testing performed on C.H. in September 1978 revealed that he 
was at the pre-kindergarten/kindergarten level.  

In October 1981, it was noted that C.H. was then enrolled in 
the TMR (training mental retardation) unit for the fourth 
year.  Testing performed in October 1981 revealed that the 
veteran's child had a mental age of 4 years nine months when 
he was 10 years old.  The findings were noted to place the 
child in the mentally defective group (lower 1%) of 
intelligence classifications.  The examiner noted that the 
child had no real strengths.  It was reported that the 
findings suggested that the child needed special assistance 
in most learning situations.  

At the time of July 1985 testing, the veteran's child was 
determined to be in the mentally deficient range of 
intelligence.  It was noted that approximately 99+% of his 
age group would have scored higher on the testing than he 
did.  Potential academic expectancy at that time was 
approximately kindergarten level.  

In a September 1989 report, C.H. was noted to be mentally 
deficient when determining high school placement.  The 
veteran's child was subsequently enrolled in special high 
school classes.  

C.H. turned 18 in September 1989.  

In an August 1993 report, C. Cowley, M.D., indicated that 
C.H. was a patient of hers with mental retardation, which he 
had had since birth.  She stated that this mental incapacity 
made him incapable of self support.  She noted that the 
condition was permanent.  

In a December 2001 letter, M. Herndon, D.O., stated that he 
had known C.H. for approximately four years and indicated 
that it was obvious that he had decreased mental capacity.  
He reported that it was his opinion that C.H. was mildly 
mentally retarded.  

In a May 2003 letter, Dr. Herndon indicated that C.H. had 
mild to moderate mental retardation.  He did not have a 
driver's license and was unable to maintain a checkbook and 
keep his finances. C.H. was noted to have to live at home and 
to have to have adult supervision.  Dr. Herndon indicated 
that this had been a lifelong problem and would remain one.  

In a March 2004 letter, the treasurer of Weaver City 
indicated that C.H. worked for only a few weeks in 1997, 
1998, and 1999.  She noted that he had some mental problems 
as well as anger issues.  

In a letter received in April 2004, J. H., stated that C.H. 
was very dependent on others for even minor things.  He 
indicated that he could not live alone and that he was not 
able to financially support himself.  In an April 2004 
letter, D. J. noted that she had known C.H. for 10 years and 
observed that he had a learning disability and was not 
capable of taking care of himself.  

In an April 2004 letter, J. F. indicated that C.H. could not 
hold down a regular job due to a learning disability.  He 
also reported that he could not read or write.  

In her April 2004 substantive appeal, B. H., the appellant, 
reported that C.H. was not able to take care of himself in 
any way.  She noted that he had been permanently incapable of 
self-support by reason of mental or physical defect since 
birth.  

In an October 2003 psychological report, C.H. was noted to 
live with his mother.  It was indicated that he dropped out 
of high school in the 10th grade.  Diagnostic testing 
revealed moderate mental retardation.  
Also of record is a November 2003 letter from the Social 
Security Administration concerning a change in the amount of 
C.H.'s Supplemental Security Income payments. 

At the time of the August 2004 hearing, the appellant 
testified that C.H. had a learning disability since he was in 
school.  She noted that C.H. had been in receipt of social 
security disability benefits for the past six or seven years.  
She further indicated that C.H. had attempted to move out on 
several occasions but he was never successful  She noted that 
his attempts at semi independent living lasted a total of 
about two months and ended up being disasters.  

She stated that even during his periods of semi-independence 
she still had to provide care and supervision, including 
feeding him, doing his laundry, taking him to the doctor, 
giving him money and handling his money.  She noted that when 
C.H. did work he would give all his money away.  She 
indicated that a lawyer currently handled his finances.  Both 
the appellant and C.H. testified that he was not capable of 
presenting a claim on his own behalf.  C.H. stated that he 
needed his mother's help.  The appellant stated that she 
cooked, did the laundry and even shaved C.H.  She noted that 
none of C.H.'s attempts  at work were successful.  

In an August 2004 letter, Dr. Herndon indicated that C.H. was 
developmentally delayed and illiterate.  He noted that C.H. 
could not live without supervision.  

The record reveals that C.H. has been considered learning 
disabled/mentally retarded since an early age.  Testing 
performed in 1985 while he was in school revealed that he 
scored in the bottom one percent of his peer group for 
intelligence.  The Board notes that C.H. has lived at home on 
an almost continuous basis, with the exception of a total of 
two months of semi-independent living, when his mother still 
cooked and cleaned for him and took him to doctor's 
appointments, with the experiment being termed a disaster and 
C.H. moving back home.  The Board further observes that C.H. 
is in receipt of social security supplemental security income 
payments, with an attorney handling his money, as he is not 
competent to do so on his own.  Moreover, the August 1993 
letter from Dr. Cowley, noted that C.H. was mentally retarded 
since child birth and that this had made him incapable of 
self support with the condition being permanent.  The Board 
also observes the statements from Dr. Herndon, who has 
indicated that C.H. is mentally retarded and unable to live 
without supervision.  

Based on the foregoing, particularly the documentation dated 
before C.H. turned 18, the Board is persuaded that when every 
reasonable doubt is resolved in the appellant's favor, the 
evidence shows her son was permanently incapable of self-
support by reason of mental defect at the date of attaining 
the age of 18 years in September 1989.  As the evidence 
indicates that C.H. is currently incapable of self-support 
and has been since attaining the age of 18 years, he 
qualifies as a "helpless child" on the basis of permanent 
incapacity for self-support.  As such, this appeal is 
granted.


ORDER

Entitlement to recognition of the appellant's/veteran's son 
as a child for VA purposes on the basis of permanent 
incapacity for self-support before attaining the age of 18 is 
granted.




	                        
____________________________________________
	SUSAN S. TOTH
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


